Opinion by
Henderson, J.,
The controlling questions discussed in this appeal are like those considered in the appeal of Nellie S. Kaufman, No. 76, April Term, 1917, in which an opinion was this day filed, and the cases were argued together. The claim of William A. Rawlings, the appellee; was for commissions in procuring the same loan which was involved in the other case. We there held that the evidence was not sufficient to charge the estate of the decedent with the claim of Z. L. Eisner for services as a loan broker and the same reasoning disposes of the claim in this case. The claimant failed to show such authority in William Kaufman to enter into the contract for the loan as would render the decedent’s estate liable for the commission claimed.
The decree is therefore reversed and the record remitted to the court below with direction to make distribution in accordance with this opinion.